

116 HRES 681 IH: Recognizing the National Peanut Festival held annually in Dothan, Alabama, and the importance of the peanut industry in the State of Alabama and the United States.
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 681IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Mrs. Roby submitted the following resolution; which was referred to the Committee on AgricultureRESOLUTIONRecognizing the National Peanut Festival held annually in Dothan, Alabama, and the importance of
			 the peanut industry in the State of Alabama and the United States.
	
 Whereas Dr. George Washington Carver, an African-American scientist, inventor, educator, and former slave—
 (1)suggested the planting of peanuts and soybeans to restore nitrogen to soil left barren from cotton production;
 (2)invented more than 300 products made from peanuts; and (3)became the first guest speaker in the history of the National Peanut Festival;
 Whereas peanut cultivation originated from the Incas of Peru as early as 1500 B.C., and spread from South America to Spain, Asia, and Africa;
 Whereas, in the 1700s, Africans were the first to introduce peanuts to North Americans; Whereas, in the early 1800s, the steady growth of peanut production altered its reputation as food primarily for livestock and the poor to a high-protein and well-liked food source for Civil War soldiers;
 Whereas, in the early 1900s, demand for peanuts grew due to advances in harvesting and production methods making peanuts and peanut products more easily available;
 Whereas Dr. Carver recommended peanuts as a crop to rival Southern cotton’s top commercial position, following its near destruction due to the boll weevil;
 Whereas thanks to Dr. Carver’s instrumental work in promoting the peanut in the Wiregrass area of Alabama, the National Peanut Festival invited him to serve as their first guest speaker;
 Whereas, in 1938, the first National Peanut Festival was held in Dothan, Alabama; Whereas the first National Peanut Festival established—
 (1)the Miss Peanut Award, first won by Elizabeth Johnson from Headland, Alabama; and (2)the Volunteer of the Year Award, named in honor of the first festival president, Harry P. Hall, and awarded annually since its advent;
 Whereas, during its 81 years, the National Peanut Festival became an established nonprofit organization through a resolution passed by the Chamber of Commerce in 1952;
 Whereas, in 1996, the George Washington Carver Statue was dedicated to honor the famed peanut pioneer and first guest speaker at the National Peanut Festival;
 Whereas the National Peanut Festival moved to its current home at the fairgrounds on United States Highway 231 South in Dothan, Alabama, in 2010;
 Whereas peanuts remain a significant and valuable cash crop grown in the United States, which are— (1)valued at over $1,000,000,000;
 (2)consumed by American children and adults—roughly six pounds of peanut products per person each year—as both snack nuts and candy; and
 (3)used to create peanut oil, a high-quality cooking oil that Americans consume at 133,000,000 metric tons annually;
 Whereas approximately half of all peanuts grown in the United States originate within a 100-mile radius of Dothan, Alabama; and
 Whereas, in 2018, Alabama peanut farmers, of which there are close to 900— (1)produced runner peanuts, the variety that makes up 80 percent of all United States peanut production;
 (2)harvested 189,000 acres of peanuts; and (3)produced 400,000,000 pounds of peanuts valued at $118,000,000: Now therefore, be it
	
 That it is the sense of the House of Representatives that the National Peanut Festival held in Dothan, Alabama, is of remarkable importance to the State of Alabama and the peanut industry due to its—
 (1)attendance of 200,000 fairgoers over the course of the ten-day event; (2)economic impact to the town of Dothan, Alabama; and
 (3)celebration of one of America’s most important, useful, and well-loved cash crops. 